Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Pagelof21 PagelD #: 219

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

TOMMY J. TOMPKINS, JR., on behalf.
of himself and all others similarly
situated,

Plaintiff, 1:20-cev-00033-JB-N

MVR HOLDINGS, LLC
and MATRIX WARRANTY
SOLUTIONS, INC.,

)
)
)
)
)
)
v. )
)
)
) JURY TRIAL DEMANDED
)
)

Defendants, )

AMENDED CLASS ACTION COMPLAINT

COMES NOW TOMMY J. TOMPKINS JR. (“Plaintiff”) and, for himself and others
similarly situated, files this lawsuit for damages, and other legal and equitable remedies, resulting
from the illegal actions of MVR Holdings, LLC (“MVR”) and Matrix Warranty Solutions, Inc.
(“Matrix”). Specifically, Defendants negligently, knowingly and/or willfully contacting Plaintiff
on his cellular telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
et seq. (“TCPA”) and the Alabama Telephone Solicitations Act, Ala. Code §§ 8-19C-1 et seq.
(“ATSA”). Plaintiff brings this action to (1) stop the practice of placing calls using an “automatic
telephone dialing system” (“ATDS”) and/or using “an artificial or prerecorded voice” to the
telephones of consumers nationwide without their prior express consent, (2) stop the practice of
placing calls to cellular telephone numbers listed on the National Do Not Call Registry, (3) enjoin
Defendants from continuing to place such calls to consumers, and (4) obtain statutory remedies
for himself and class members injured by Defendants’ unlawful conduct. Plaintiff, for his

Complaint, alleges as “ upon personal knowledge as to himself and his own acts and
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 2o0f21 PagelD #: 220

experiences, and, as to all other matters, upon information and belief, including investigation
conducted by his attorneys.
NATURE OF THIS ACTION

1. This Complaint addresses the unlawful telemarking campaigns perpetrated upon
Plaintiff and many others by Defendants through automated robocalls made without any prior
consent. Robocalling has plagued American consumers for years and it’s getting much worse.
According to Consumer Reports, 48 billion robocalls were placed in the United States in 2018.
This is higher than in any previous year and a 56.9% increase over the previous year.
https://www.consumerreports.org/robocalls/mad-about-robocalls/. And the calls continued to
increase in 2019. According to YouMail, a company that tracks robocalls, reports that the total
for 2019 exceeded the 2018 total by more than 10 billion calls, with 58.5 billion calls made
nationwide. That’s 178.3 calls per person.

2. Robocalls are now the largest source of consumer complaints to the FTC,
accounting for more than 65 percent of the total.

3. Robocalling, identified as a “scourge” by the U.S. government, is much more than
a mere annoyance. The constant deluge of robocalls reduces the productivity of nearly every
adult American in having to take the time to either answer or block the call. The scourge of
robocalls has fundamentally altered how Americans use their phones, with far fewer consumers
answering unrecognized calls. This harms legitimate callers, such as businesses and emergency

agencies, who have legitimate purposes for contacting consumers by phone and are willing to do

so lawfully.

4

4. The robocalling epidemic has hit Alabama residents particularly hard. Recent data

show that Alabama ranks third in the nation in the number of robocalls made per resident.
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 3of21 PagelD #: 221

5. The major reason the robocalling problem has exponentially increased nationwide
and in Alabama is the extremely low costs made possible by highly effective automated telephone
dialing systems. A simple google search for “robocalls” will reveal ads for companies boasting ~
the ability to make thousands of calls for just a few dollars. One expert estimates that robocalling
every citizen in the city of Seattle would cost only about $150.
https://medium.com/@TProphet/the-broken-economics-of-robocalls-b58f4842a407.

6. One of the most complained about telemarketing schemes relates to the sale of
extended auto warranty plans through robocalling campaigns. Some auto warranty companies,
either directly or through agents, use automated systems to send thousands of unsolicited calls
with messages regarding the expiration of the called party’s manufacturer’s warranty and an offer
to sell an extended warranty. Defendants engage in similar telemarketing campaigns. As part of
the marketing of their warranty products, Defendants placed-thousands of automated calls to
consumers’ cell phones nationwide without having obtained any prior express written consent
for the calls. Specifically, Defendants MVR makes the telemarking calls on behalf of Defendant
Matrix and others in order to sell warranty products. Defendants’ telemarketing robocalls were
made to Plaintiff and others who had placed their numbers on the National Do Not Call Registry.

7. Congress enacted the TCPA in 1991 to address the intrusion on person privacy
posed by automated telephone calls. Congress recognized automated calls as a nuisance, an
invasion of privacy and threat to public safety and interstate commerce. Through the TCPA,
Congress provided a means for consumers to seek redress for unlawful calling practices. The
TCPA prohibits telemarketing calls to cell phones through the use of either an automated
telephone dialing system or pre-recorded message or artificial voice messages. The TCPA also

establishes a nationwide Do-Not-Call Registry (“DNCR”) and prohibits telemarketing calls to
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 4of21 PagelD #: 222

numbers placed on the registry. The Defendants’ calls violate the TCPA, including the rules
regarding the DNCR.

8. The Alabama legislature enacted the ATSA in 1999 to address the intrusion on
personal privacy posed by unsolicited telemarketing calls. It recognized such calls as “intrusive
and relentless invasion of the privacy and peacefulness of home.” Ala Code § 8-19C-1(4) (1975).
The ATSA was passed to provide Alabama consumers the power to decide whether or not to
receive telemarketing calls and provides a means for consumers to seek redress for unlawful
calling practices. The ATSA prohibits telemarketing calls to consumers who have placed their
numbers on the national DNCR. The ATSA also prohibits the use of technology aimed at
concealing the caller’s identity, such as spoofing technology. The calls made by Defendants
violate the ATSA.

PARTIES

9. Plaintiff is a resident of Mobile County, Alabama.

10. Defendant MVR Holdings, LLC (“MVR”) is a Missouri limited liability company
with its principal place of business in Missouri.

11. Defendant Matrix Warranty Solutions, Inc. (“Matrix”) is a Nevada corporation
with its principal place of business in Texas. Matrix’s primary purpose is the selling and
administration of automobile protection products and extended warranties.

JURISDICTION AND VENUE
12. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff has

claims that arise under the laws of the United States.
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page5of21 PagelD #: 223

13. Venue in this District is proper pursuant to 28 U.S.C. § 1391 because the subject
calls were placed into this District and a substantial part of the events giving rise to the claims
asserted herein occurred in this District.

FACTS COMMON TO THE CLASS

14... The TCPA prohibits calls made to a cell phone with the use of either an ATDS or
prerecorded or artificial voice without the call parties’ consent. For telemarketing calls, such as
those placed by MVR to Plaintiff and class members, the TCPA requires prior express written
consent be provided by every called consumer.

15. Under ATSA, any Alabama consumer who has registered his or her phone number
on the DNRC has provided notice of his or her objection to receive telemarketing calls. Any
person whose number is on the registry and who has received more than one telephone solicitation
within a twelve (12) month period by or on behalf of the same entity may recover statutory
damages under the ATSA against the violator up to $2,000 per violation. See Ala. Code § 8-
19C-7. Calls knowingly made with technology, such as “spoofing,” which is designed to block
or otherwise circumvent a caller identification service also violate the ATSA and entitle the
consumer to the same remedies. See Ala. Code § 8-19C-5 & 7.

16. In 2003, the federal government established the National Do Not Call Registry
(“DNCR”) in an effort to protect consumers from unwanted calls. The DNCR allows consumers
to register telephone numbers, thereby indicating their desire not to receive telephone solicitations
at those numbers. See 47 CFR. § 64-120(c)(2). The TCPA and its implementing regulations
prohibit telephone solicitation calls to telephone numbers listed on the registry. See 47 U.S.C. §
227(c); 47 CFR. § 64-1200(c)(2) (the “Do Not Call Rule”). Any person whose number is on the

registry and who has received more than one telephone solicitation within a twelve (12) month
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 6 of 21 PagelD #: 224

period by or on behalf of the same entity may recover statutory damages under the TCPA against
the violator. See 47 U.S.C. § 227(c)(5).

17. All or part of MVR's business entails contracting with companies to make
automated marketing calls on their behalf. The companies on whose behalf MVR contracts to
make marketing calls include companies marketing automobile warranty products. One of the
companies which hired MVR to make marketing calls on its behalf was Halo Vehicle Protection,
LLC ("Halo"). In performing its contract with companies, including Halo, MVR uses automated
systems to contact thousands of customers through their cell phones within a very short period of
time and at a very low cost. Upon information and belief, the telemarketing campaigns conducted
by MVR also employ pre-recorded or artificial voice technology.

18. | MVR, either directly or through agents, has robocalled thousands of consumers
without their prior written express consent through the use of an ADTS and/or prerecorded or
artificial voice technology. Many calls, including the calls made to Plaintiff, were made to
numbers placed on the DNCR. Each call was made in violation of the TCPA and the ATSA.

19. At the time MVR made or directed the calls to Plaintiff and class members, it was
well aware of the TCPA and the ATSA requirements; and it was aware that its automated calls
to consumers violated the TCPA and the ATSA and subjected it to the penalties provided therein.

20. Further evidence of MVR’s knowing and willful violations of the TCPA and the
ATSA is the fact that some of the calls to Plaintiff and members of the class were made through
the use of “spoofing” technology. That technology is purposefully designed to (1) mask the
identity of the caller and (2) make the call appear to be from a local number in order to increase
the likelihood that the consumer will answer. This tactic is designed to generate business and

profit while at the same time skirting the legal consequences of what the caller knows are
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 7of21 PagelD #: 225

unlawful calls. This bad faith effort to sabotage consumers’ call screening efforts demonstrates
the caller’s knowledge that the calls are unlawful.

21. Calls made with the “spoofing” technology violates the ATSA. See Ala. Code §
8-19C-5.

22. The unlawful telemarketing calls repeatedly invaded the personal privacy of
Plaintiff and each member of the class, causing them to suffer damages, injury-in-fact and
entitling them to relief provided under the TCPA, including 47 U.S.C. § 227(b)(3)(B); and the
ATSA, including Ala. Code § 8-19C-7. As described below, Plaintiff received automated
telemarketing calls placed by MVR on behalf of Halo. As also described below, the calls made
to Plaintiff were made for the purpose of marketing a automobile warranty product provided
through Halo by Matrix.

23. Matrix is liable under the TCPA and ATSA for the unlawful calls made by
MVR. The calls were placed on Matrix's behalf in order to market and sell Matrix's warranty
products. The calls by MVR on Matrix's behalf were made with Matrix's actual or apparent
authority to act as its agent; and, in any event, MVR's actions were ratified by Matrix by, among
other things, allowing its products to be marketed and sold through MVR's robocalling campaign
and accepting benefits from MVR's marketing campaign which Matrix knew or should have
known violated the TCPA and ATSA.

24. The unlawful telemarketing calls repeatedly invaded the personal privacy of
Plaintiff and each member of the class, causing them to suffer damages, injury-in-fact and

entitling them to relief provided under the TCPA, including 47 U.S.C. § 227(b)(3)(B).
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 8 of 21 PagelD #: 226

FACTS RELATING TO PLAINTIFF

25. In September of 2019, Plaintiff received at least two (2) automated calls to his cell
phone which were placed by MVR. These calls were identified as originating from (251) 753-
7871 and (314) 696-5987. When Plaintiff answered the calls, there was a short, multi-second
delay, followed by a click and a human voice. Plaintiff was in Alabama when the calls were
placed. Upon information and belief, other automated calls were made by MVR to Plaintiff.

26. At least one of the calls were “spoofed,” meaning that the caller used electronic
means to manipulate how the calls would appear on Plaintiff's phone’s caller ID function to make
them appear to be local calls.

27. During the calls, and in an effort to identify the caller and have the calls stopped,
Plaintiff followed the prompts, expressed an interest in the warranty service and was eventually
directed to a MVR sales representative.

28. The MVR representative then sent Plaintiff an email following - up on the
marketing call. Attached to the email was a proposed warranty plan (the “Plan”). The Plan
description stated that “coverage” would be provided by Matrix Warranty Solutions. In his email,
the MVR salesman indicated that the Plan would be purchased “from us” and that “you will need
us to be there down the road to pay your claims.” (Emphasis added). This represented that the
warranty product being marketed through these calls was provided by both MVR and Matrix and
that MVR had authority to act as Matrix’s agent.

29. The calls displayed indicia of an ATDS, including the delay and click described
above. All of the calls made by or on behalf of Defendants were made using an “automatic
telephone dialing system” (““ATDS”), as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47

U.S.C. § 227(b)(I'(A).

a
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page9of21 PagelD #: 227

30., Upon information and belief, at least one of the calls employed a pre-recorded or
artificial voice.

31. At all times relevant herein, Plaintiffs cellular telephone number was listed on
the DNCR. Plaintiff registered his cellular telephone number XXX-XXX-7871 with the DNCR
for the express purpose of avoiding unwanted telemarketing calls. Plaintiff's cell number was
registered on the DNCR more than thirty-one (31) days prior to the calls.

32. Plaintiff uses his cell phone number as his main residential line.

33. | MVR’s calls were made for marketing automobile warranties or similar vehicle
protection products, and not made for emergency purposes, as defined by 47 U.S.C. §
227(b)(1)(A)().

34. | The calls were made for purposes of soliciting a sale of consumer goods or
services, and/or for the purpose of obtaining information that may be used for the direct
solicitation of a sale of consumer goods or services. The calls were “telemarketing calls” and
“telephone solicitations” within the meaning of TCPA.

35. The calls were not isolated occurrences and were made in the course of a pattern
of repeated transactions of like nature.

36. The calls made to the (251) area code, were purposefully directed into Alabama
with the expectation that the called party would be in Alabama. By directing calls into Alabama,
MVR purposefully availed itself to the benefits, privileges and requirements of Alabama law.

37. Upon information and belief, the ATDS used by Defendants, or on their behalf,
has the capacity to store or produce telephone numbers to be called, using a random or sequential

number generator.
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 10 0f 21 PagelD #: 228

38. | Upon information and belief, the ATDS used by Defendants, or on their behalf,
also has the capacity to, and does, dial telephone numbers stored as a list or ina database without
human intervention.

39. Defendants did not have prior express written consent to place the calls to
Plaintiff.

40. The telephonic communications by Defendants, or on their behalf, violated 47
U.S.C. § 227(b)(1).

41. | Defendants’ calls to Plaintiff also violated the regulations promulgated under the
TCPA regarding calls to consumers whose numbers are included in the DNCR. Plaintiff received
one or more such call within a twelve (12) month period by MVR or on its behalf in violation of
the Do Not Cail Rule. 47 CFR. § 64.1200(c)(2).

42. The calls made by Defendants each constitute a “telephone solicitation” as that
term is defined at 47 U.S.C. § 227(a)(4) and 47 CFR. § 64.1200(f)(14) and within the meaning
of the ATSA.

43. Through Defendants’ aforementioned conduct, Plaintiff suffered an invasion of a
legally protected interest in privacy, which is specifically addressed and protected by the TCPA

and the ATSA.

44. Plaintiff has suffered actual damages and injury-in-fact, including but not limited
to loss of time in answering the calls and tracing their origin, the loss of use of his phone for
legitimate purposes, and his productivity. Such calls have also invaded Plaintiff's privacy and
statutory rights provided under the TCPA and the ATSA.

45. The harm suffered by the Plaintiff as a result of Defendants’ TCPA and ATSA

violations bears a close relationship with the types of harm for which the law has traditionally

10
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 11of21 PagelD#: 229

allowed redress under common law claims for invasion of privacy, nuisance, conversion, trespass

to chattel and wantonness.
CLASS ACTION ALLEGATIONS
46. Class Definitions: Plaintiff brings this action pursuant to Federal Rule of Civil
Procedure 23(b)(2) and Rule 23(b)(3) on behalf of himself and three Classes of similarly situated
individuals, defined as follows:
The TCPA Robocall Class

All individuals in the United States who during the four years prior
to the filing of the compliant in this action: (1) received any
telephone call placed by MVR or its agent(s) and/or employee(s);
(2) made through the use of any automatic telephone dialing
system and/or with an artificial or prerecorded message; and (3)
made without the called party’s prior expressed written consent.

The TCPA Do Not Call Class

All individuals in the United States who during the four years prior
to the filing of the compliant in this action: (1) received more than
one telephone call placed by MVR or its agent and/or employees
within a 12-month period; and (2) to a telephone number and/or a
number that had been registered with the National Do Not Call
Registry for at least 30 days at the time of each call.

The ATSA Class
All Alabama residents who during the two years prior to the filing
of the compliant in this action (1) received a telephone call placed
by MVR or its agent and/or employees; and (2) to a telephone
number that had been registered with the National Do Not Call
Registry or the Alabama Public Service Commission for at least 30
days at the time of each call.
47. The following people are excluded from the Classes: (1) any Judge or Magistrate
presiding over this action and members of their families; (2) Defendants, their subsidiaries,

parents, successors, predecessors, and any entity in which the Defendants or their parents have a

controlling interest and its current or former employees, officers, and directors; (3) persons who

11
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 12o0f21 PagelD #: 230

properly execute and file a timely request for exclusion from the Classes; (4) the legal
representatives, successors, or assigns of any such excluded persons; and (5) Plaintiff's counsel
and Defendants’ counsel.

48. | Numerosity: The exact sizes of the Classes are unknown and not available to
Plaintiff at this time, but it is clear that individual joinder is impracticable. On information and
belief, Defendants have made telephone calls to thousands of consumers who fall into the Classes.
Members of the Classes can be identified through Defendants’ records.

49. Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiff and the Classes, and those questions predominate over any
questions that may affect individual members of the Classes. Common questions for the Classes
include, but are not necessarily limited to the following:

The TCPA Robocall Class:

a) Whether Defendants’ conduct violated the TCPA;

b) Whether Defendants and/or its agents systematically made telephone calls
to consumers who did not previously provide Defendants or their agents with prior
express consent to receive such telephone calls;

c) Whether Defendants’ telephone calls employed an artificial or prerecorded
voice; and

d) Whether Plaintiff and the members of the Robocall Class are entitled to
treble damages based on the willfulness of Defendants’ conduct.

The TCPA Do Not Call Class:

a) Whether Defendants’ conduct violated the TCPA;

b) Whether Defendants placed telemarketing calls to numbers that had been

12
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 13o0f21 PagelD #: 231

registered with the National Do Not Call Registry; and

Cc) Whether Defendants’ violations were willful and/or intentional; and

The ATSA Class:

a) Whether Defendants’ conduct violated the ATSA;

b) Whether Defendants called an Alabama resident’s telephone number that
had been registered with the National Do Not Call Registry or whose
objection to receive solicitation was provided to the Alabama Public
Service Commission for at least 30 days at the time of each call;

c) Whether Defendants and/or its agents utilized a method to block or
otherwise circumvent the use of a caller identification service of the person
being called; and

d) Whether the unlawful calls were knowingly made in violation of the
ATSA.

Typicality: Plaintiff's claims are typical of the claims of other members of the

Classes, in that Plaintiff and the members of the Classes sustained damages arising out of
Defendants’ uniform wrongful conduct toward Plaintiff and each of the other members of the
Classes.

50. Adequate Representation: Plaintiff will fairly and adequately represent and
protect the interest of the Classes and has retained counsel competent and experienced in complex
class actions. Plaintiff has no interest antagonistic to those of the Classes, and Defendants have
no defenses unique to Plaintiff.

51. Policies Generally Applicable to the Classes: This class action is appropriate for

certification because the Defendants have acted or refused to act on grounds generally applicable

13
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 14o0f21 PagelD #: 232

to the Classes as a whole, thereby requiring the Court’s imposition of uniform relief to ensure
compatible standards of conduct toward the members of the Classes, and making final injunctive
relief appropriate with respect to the Classes as a whole. Defendants’’ practices challenged herein
apply to and affect the members of the Classes uniformly, and Plaintiff's challenge of those
practices hinges on Defendants’ conduct with respect to the Classes as a whole, not on facts or
law applicable only to Plaintiff.

52. | Superiority: This case is also appropriate for class certification because class
proceedings are superior to all other available methods for the fair and efficient adjudication of
this controversy and because joinder of all parties is impracticable. The damages suffered by the
individual members of the Classes will likely be relatively small, especially given the burden and
expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.
Thus, it would be virtually impossible for the individual members of the Classes to obtain
effective relief from Defendants’ misconduct. Even if members of the Classes could sustain such
individual litigation, it would still not be preferable to a class action, because individual litigation
would increase the delay and expense to all parties due to the complex legal and factual
controversies presented in this Complaint. By contrast, a class action presents far fewer
management difficulties and provides the benefits of single adjudication, economy of scale, and
comprehensive supervision by a single court. Economies of time, effort, and expense will be
fostered, and uniformity of decisions ensured.

COUNT ONE
VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

53. Plaintiff incorporates the foregoing allegations as if fully set forth herein.
54. This claim is brought for Plaintiff individually and on behalf of the Robocall Class

Members described above.

14
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 15o0f21 PagelD#: 233

55. MVR, directly or through its agent, placed telephone calls to Plaintiff's and
Robocall Class members’ cell phones without having obtained their prior express written consent.

56. The calls were made with an ATDS and/or the use of pre-recorded or artificial
voice.

57. The calls were placed for the purpose of marketing, advertising and selling Halo’s
extended auto warranty product and services. The calls constitute telemarketing and telephone
solicitation as those terms are defined in 47 C.F.R. § 64.1200(f)(12) and (14).

58. Each call was made in violation of provisions of the TCPA, including 47 U.S.C.
§ 227(b)(1)(A).

59. The unlawful telemarketing calls repeatedly invaded the personal privacy of
Plaintiff and each member of the class, causing them to suffer damages and entitling them to

relief provided under the TCPA, including 47 U.S.C. § 227(b)(3).

60. Asaresult of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiff
and the Class are entitled to an award of $500.00 in statutory damages for each and every violation
pursuant to 47 U.S.C. § 227(b)(3)(B).

61. Asaresult of Defendants’ knowing and/or willful violations of 43 U.S.C. § (b)(3),
Plaintiff and the class members are entitles to increased damages of up to $1,500 per violation.

62. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
such conduct in the future.

COUNT TWO
VIOLATION OF THE TCPA’S DO NOT CALL RULE

63. Plaintiff incorporates the foregoing allegations as if fully set forth herein.
64. —‘ This claim is brought for Plaintiff individually and on behalf members of the Do

Not Call Class described above.

15
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 16of21 PagelD #: 234

65. Plaintiff and members of the Do Not Call Class placed their numbers on the
DNCR.

66. MVR, directly or through its agent, placed telephone calls to Plaintiff's and Do
Not Call Class members’ phone numbers listed on the DNCR without having obtained their prior
express written consent.

67. The calls were placed for the purpose of marketing, advertising and selling MVR’s
extended auto warranty product and services. The calls constitute “telemarketing” and
“telephone solicitation” as those terms are defined in 47 C.F.R. § 64.1200(()(12) and (14).

' 68. Each call was made in violation of provisions of the TCPA, including 47 U.S.C.
§ 227(c)(3) and the Do No Call Rule promulgated pursuant to the TCPA, 47 C.F.R. §
64.1200(c)(2).

69. The unlawful calls repeatedly invaded the personal privacy of Plaintiff and each
member of the class, causing them to suffer damages and entitling them to relief provided under
the TCPA, including 47 U.S.C. § 227(b)(3)(B) and (c)(5).

70. Each call was made in willful and knowing violation of the TCPA and the Do Not
Call Rule.

71. As a result of Defendants’ violations of 47 U.S.C. § 227, et seq., Plaintiff and
members of the Do Not Call Class are entitled to an award of actual damages or statutory damages
of up to $500.00, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).

72.  Asaresult of Defendants’ knowing and willful violations of 47 U.S.C. § 227, et
seq., Plaintiff and the members of the Do Not Call Class are also entitled to an award of enhanced

damages of up to $1,500.00 for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).

16
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 17of21 PagelD#: 235

73. Plaintiff and the Do Not Call Class are also entitled to and seek injunctive relief
prohibiting such conduct in the future.

COUNT THREE
VIOLATION OF THE ALABAMA TELEPHONE SOLICITATIONS ACT

74. ‘Plaintiff incorporates the foregoing allegations as if fully set forth herein.

75. This count is stated under the Alabama Telephone Solicitations Act (“‘“ATSA”),
Ala. Code Section 8-19C 1-12.

76. By registering with the Do Not Call Registry as alleged above, Plaintiff and
members of the class have given notice of their objection to receiving telephone solicitations
within the meaning of Ala. Code Section 8-19C-2(a).

77. Defendants violated the ATSA by making telephone solicitation calls to Plaintiff's
telephone and the numbers listed on the DNCR by members of the class after notice of their
objection to receiving such calls.

78. Defendants also violated the ATSA by knowingly utilizing a method to block or
otherwise circumvent the use of caller identification service thereby obscuring the source of the
solicitation calls made to Plaintiff and members of the class. This is a violation of Ala. Code §
8-19C-5(b).

79. Plaintiff and members of the class have received multiple telephone solicitation
calls within a 12-month period by or on behalf of the Defendants in violation of Section 8-19C-
2(a) and/or Section 8-19C-5(b),

80. Plaintiff and members of the class have suffered actual damages as a result of

Defendants’ violations of the ATSA, as setout above.

I

17
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 18o0f21 PagelD #: 236

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the
following relief:

A. An order certifying each of the Classes as defined above, appointing Plaintiff as
the Class Representative for each Class, and appointing his counsel as Class Counsel for each
Class; |

B. An award of actual monetary loss to Plaintiff and members of the Robocall Class
from such violations or the sum of five hundred dollars ($500.00) for each violation of the TCPA,
whichever is greater; all to be paid into a common fund for the benefit of the Plaintiff and the
other Class Members;

C. Anaward of enhanced statutory damages to Plaintiff and members of the Robocall
Class for Defendant’s willful and/or knowing violation of up to $1,500.00 for each such violation
of the TCPA; all to be paid into a common fund for the benefit of the Plaintiff and the other Class
Members;

D. An award of actual monetary loss to Plaintiff and members of the Do Not Call
Class from each call made in violation of 47 C.F.R. § 64.1200(c)(2) or damages of up to five
hundred dollars ($500.00) for each unlawful call, whichever is greater; all to be paid into a
common fund for the benefit of the Plaintiff and the other Class Members;

E. Anaward of enhanced damages to Plaintiff and members of the Do Not Call Class
from each call made in knowing or willful violation of 47 C.F.R. § 64.1200 (c)(2) of up to three
times the amount the statutory damages awarded pursuant to 47 U.S.C. § 227(c)(5)(B); all to be

paid into a common fund for the benefit of the Plaintiff and the other Class Members;

18
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 19o0f21 PagelD #: 237

F. An award of actual monetary loss to Plaintiff and members of the ATSA Class
from each call made in violation of ATSA or damages of up to two-thousand dollars ($2,000) per
knowing violation of the ATSA; all to be paid into a common fund for the benefit of the Plaintiff
and the members of the ATSA Class;

G. An order declaring that Defendant’s actions, as set out above, violate the TCPA
and the ATSA;

H. A declaratory judgment that Defendant’s telephone calling equipment constitutes
an automatic telephone dialing system under the TCPA; or

1. A declaratory judgment that Defendant used an artificial or prerecorded voice;

J. An Order requiring Defendant to disgorge any ill-gotten funds acquired as a result
of its unlawful telephone calling practices;

K. An Order requiring Defendant to identify any third-party involved in the
autodialed and/or prerecorded calling as set out above, as well as the terms of any contract or
compensation arrangement it has with such third parties;

L. An injunction requiring Defendant to cease all unsolicited autodialed and/or
prerecorded calling activities, and otherwise protecting the interests of the Classes;

M. An injunction prohibiting Defendant from using, or contracting the use of, an
automatic telephone dialing system without obtaining, and maintaining records of, call recipient’s
prior express written consent to receive calls made with such equipment;

N. An injunction prohibiting Defendant from contracting with any third-party for
marketing purposes until it establishes and implements policies and procedures for ensuring the

third-party’s compliance with the TCPA and the ATSA;

19
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 200f 21 PagelD #: 238

O. An injunction prohibiting Defendant from conducting any future telemarketing
activities until it has established an internal Do Not Call List as required by the TCPA;

P. An injunction requiring Defendant to cease all unsolicited calling activities and
otherwise protecting the interests of the Classes;

Q. An award of reasonable attorneys’ fees and costs to be paid out of the common
fund prayed for above; and

R. Such other and further relief that the Court deems reasonable and just.

TRIAL BY JURY IS DEMANDED AS TO EVERY CLAIM ASSERTED HEREIN.

 
 
  
  

Respectfully submitted this the 30" day of ctober/2020.

er

KE TH J. RIEMER (RIEMERK8712)
UNDERWOOD & RIEMER, PC

2153 Airport Boulevard

Mobile, AL 36606

Telephone: (251) 432-9212

Facsimile: (251) 990-0626

Email: kriemer‘falalaw.com

EARL P. UNDERWOOD, JR.
UNDERWOOD & RIEMER, PC
21S Section Street

Fairhope, AL 36532

Telephone: (251) 432-9212
Facsimile: (251) 990-0626

Email: epunderwood@alalaw.com

 

20
Case 1:20-cv-00033-JB-N Document 44 Filed 10/30/20 Page 210f21 PagelD #: 239

DEFENDANT MVR IS TO BE SERVED BY FIRST-CLASS CERTIFIED MAIL TO:

MVR Holdings, LLC
c/o Mark VanRonzelen
2675 Blackforest Drive
St. Louis. MO 63129

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleadiffg has b filed with this Court’s

  
 
 

CM/ECF system and were served upon all parties by elegtronjemaiVon October 30, 2020.

we

ENNETHUI. BIEMER (RIEMK8712)
